December 31, 2004


Mr. Scott Ramsey
Scott Ramsey & Associates
3000 Smith Street
Houston, TX 77006

Mr. Shawn Casey
Law Office of Shawn Casey
5433 Westheimer, Suite 920
Houston, TX 77056-5375
Mr. James C. Faulkner
Special Assistant to the Sheriff
1200 Baker Street
Houston, TX 77002

RE:   Case Number:  03-0766
      Court of Appeals Number:  14-03-00808-CV
      Trial Court Number:  2000-63348

Style:      IN RE  ADEL SHESHTAWY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  (Justice Brister not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |